

EXHIBIT 10.1




AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment No. 1”), dated as of May 14, 2014, by and among Oneida Ltd., a
Delaware corporation (“Oneida”), Anchor Hocking, LLC, a Delaware limited
liability company (“Anchor”, and together with Oneida, each a “Borrower”, and
collectively, “Borrowers”), Universal Tabletop, Inc., a Delaware corporation
(“Parent”), and each other Subsidiary of Parent party thereto (together with
Parent, each a “Guarantor”, and collectively, “Guarantors”), the financial
institutions from time to time party to the Loan Agreement (as hereinafter
defined) as lenders (such financial institutions, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), Wells Fargo Bank, National
Association, with an office located at 100 Park Avenue, 14th Floor, New York,
New York 10017, as administrative agent for the Lenders (in its capacity as
administrative agent, together with its successors and assigns, and any
replacement, the “Administrative Agent”) and as collateral agent for the Lenders
(in its capacity as collateral agent, together with its successors and assigns,
and any replacement, the “Collateral Agent”, and together with Administrative
Agent, collectively, “Agents”).


W I T N E S S E T H:


WHEREAS, Agents, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Administrative Agent on behalf of
Lenders) have made and provided and may hereafter make and provide loans,
advances and other financial accommodations to Borrowers as set forth in the
Second Amended and Restated Loan and Security Agreement, dated as of May 21,
2013, by and among Agents, Lenders, Borrowers and Guarantors (as the same may be
further amended, modified, supplemented, extended, renewed, restated, refinanced
restructured or replaced, the “Loan Agreement”), and the other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto (all of the foregoing,
together with the Loan Agreement and this Amendment No. 1, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed,
restated, restructured, refinanced or replaced, being collectively referred to
herein as the “Loan Documents”);


WHEREAS, Borrowers have requested that Agents and Lenders make certain
amendments to the Loan Agreement, and Agents and Lenders are willing to make
such amendments, subject to the terms and conditions set forth herein; and


WHEREAS, by this Amendment No. 1, Borrowers, Guarantors, Agents and Lenders
desire and intend to evidence such amendments;


NOW THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:





--------------------------------------------------------------------------------





1.Definitions.
(a) Additional Definitions. As used herein, the following terms shall have the
following meanings given to them below, and the Loan Agreement and the other
Loan Documents are hereby amended to include, in addition and not in limitation,
the following:
(i) “Amendment No. 1” means Amendment No. 1 to Second Amended and Restated Loan
and Security Agreement, dated as of May 14, 2014, by and among Agents, Lenders,
Borrowers and Guarantors, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated, restructured, refinanced or
replaced.
(ii) “Amendment No. 1 Effective Date” means the date on which all conditions
precedent to Amendment No. 1 have been satisfied.
(b) Amendments to Definitions.
(i)    Clause (a)(ii)(B) of the definition of “Adjusted Availability” set forth
in Section 1.1 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“2.5% of the Maximum Revolver Amount (except for the period commencing May 13,
2014, through and including May 30, 2014, 10% of the Maximum Revolver Amount)
less”
(c) Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.
2.Maximum Revolver Amount. The parties hereby agree that as a result of an
increase in the Commitments on October 28, 2013 pursuant to Section 2.5 of the
Loan Agreement, the Maximum Revolver Amount is $55,000,000.
3.Conditions Precedent. This Amendment No. 1 shall become effective on the first
date upon which each of the following conditions precedent has been satisfied:
(a)Administrative Agent shall have received this Amendment No. 1, duly
authorized, executed and delivered by Borrowers, Guarantors, Agents, and
Lenders; and
(a)    no Default or Event of Default shall exist or shall have occurred and be
continuing, both before and after giving effect to this Amendment No. 1.
4.Representations, Warranties and Covenants. Each Borrower and Guarantor hereby
represents and warrants to the Lenders for itself and each of the other Loan
Parties the following (which shall survive the execution and delivery of this
Amendment No. 1), the truth and accuracy of which representations and warranties
are a continuing condition of the making of Revolving Loans and providing
Letters of Credit to Borrowers:
(a)    as to each Loan Party, each Loan Party has the power and authority to
execute, deliver and perform this Amendment No. 1, has taken all necessary
action (including

2

--------------------------------------------------------------------------------



obtaining approval of its stockholders or members if necessary) to authorize the
execution, delivery, and performance of this Amendment No. 1;
(b)    as to each Loan Party, this Amendment No. 1 has been duly executed and
delivered by such Loan Party, and constitute the legal, valid, and binding
obligations of such Loan Party, enforceable against it in accordance with its
terms without defense, set-off, or counterclaim, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws at the time
in effect affecting the rights of creditors generally and to the effect of
general principles of equity whether applied by a court of law or equity;
(c)    as to each Loan Party, the execution, delivery and performance by such
Loan Party of this Amendment No. 1 does not and will not conflict with, or
constitute a violation or breach of, or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any Loan Party by
reason of the terms of (a) any material contract, mortgage, Lien, lease,
agreement, indenture, document, or instrument to which such Loan Party is a
party or which is binding upon it, (b) any Requirement of Law applicable to such
Loan Party, or (c) the certificate or articles of incorporation, by laws, or
other organizational or constituent documents, as the case may be, of such Loan
Party.
(d)    no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or other Person is
necessary or required in connection with this Amendment No. 1, except for those
which have been duly obtained by the Loan Parties;
(e)    the representations and warranties of the Loan Parties contained in the
Loan Agreement and the other Loan Documents (after giving effect to Amendment
No. 1) that are qualified as to materiality or Material Adverse Effect shall be
true and correct, and the representations that are not so qualified shall be
true and correct in all material respects on the Amendment No. 1 Effective Date,
except to the extent such representations or warranties specifically relate to
an earlier date, in which case such representations and warranties qualified as
to materiality or Material Adverse Effect shall be true and correct, and the
representations that are not so qualified, shall be true and correct in all
material respects on and as of such earlier date; and
(f)    no event exists, or would exist immediately after giving effect to this
Amendment No. 1, which constitutes a Default or an Event of Default.
5.Acknowledgments by Guarantors. Each Guarantor, by its signature below, hereby
acknowledges, confirms and agrees that after giving effect to this Amendment No.
1 and the transactions contemplated hereby, the Guaranty Agreement executed by
Guarantors guaranteeing the payment and performance of all Obligations, is and
shall continue in full force and effect.
6.Effect of this Agreement. Except as expressly amended pursuant hereto, no
other changes, waivers or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified and confirmed by all parties hereto as of the date hereof. To the
extent that any provision of the Loan Agreement or any of

3

--------------------------------------------------------------------------------



the other Loan Documents are inconsistent with the provisions of this Amendment
No. 1, the provisions of this Amendment No. 1 shall control.
7.Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.
8.Governing Law. This Amendment No. 1 and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York.
9.Binding Effect. This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
permitted assigns and the successors and permitted assigns of Lenders.
10.Reference to Loan Agreement. On and after the Amendment No. 1 Effective Date,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to the “Loan Agreement”, “thereunder”,
“thereof” or words of like import referring to the Loan Agreement shall mean and
be a reference to the Loan Agreement as amended by this Amendment No 1.
11.Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, and by each Agent, each Lender, and the Loan Parties in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement. Signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document, and a telecopy
or electronic mail in portable document format of any such executed signature
page shall be valid as an original.


[Signature Page Follows]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment No. 1 on the
date first above written.


BORROWERS
ONEIDA LTD.
By: _/s/ Bernard Peters_________________
Name: Bernard Peters
Title: Chief Financial Officer
ANCHOR HOCKING, LLC
By: _/s/ Bernard Peters_________________
Name: Bernard Peters
Title: Chief Financial Officer

GUARANTORS
UNIVERSAL TABLETOP, INC.
By: _/s/ Bernard Peters_________________
Name: Bernard Peters
Title: Chief Financial Officer
BUFFALO CHINA, INC.
DELCO INTERNATIONAL, LTD.
SAKURA, INC.
THC SYSTEMS, INC.
KENWOOD SILVER COMPANY, INC.
ONEIDA SILVERSMITHS INC.
ONEIDA INTERNATIONAL INC.
ONEIDA FOOD SERVICE, INC.

By: _/s/ Bernard Peters_________________
Name: Bernard Peters
Title: Chief Financial Officer


[Signatures Continue on Next Page]

Amendment No. 1 to Second Amended and Restated LASA (Oneida/Anchor)

--------------------------------------------------------------------------------



[Signatures Continued from Previous Page]


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Letter of Credit Issuer and, individually as a Lender


By: _/s/ Guido Cuomo_________________
Name: Guido Cuomo
Title: Authorized Signatory

Amendment No. 1 to Second Amended and Restated LASA (Oneida/Anchor)